Case 1:16-cr-00614-AMD Document 166 Filed 11/16/18 Page 1 of 3 PageID #: 3386

                                                        U.S. Department of Justice


                                                        United States Attorney
                                                        Eastern District of New York
AAS:ICR                                                 271 Cadman Plaza East
F. #2015R01787                                          Brooklyn, New York 11201



                                                        November 16, 2018

By Email and ECF

Robert J. Cleary, Esq.
Dietrich L. Snell, Esq.
Brittany N. Benavidez, Esq.
Samantha Springer, Esq.
Proskauer Rose LLP
Eleven Times Square
New York, NY 10036

                Re:       United States v. Dan Zhong
                          Criminal Docket No. 16-614 (DLI)

Dear Counsel:

               The government is producing the following materials that have been designated
“Sensitive Discovery Material” under the terms of the Protective Order dated February 22, 2017
(Dkt. No. 37):

                      •   As discussed in the government’s November 8, 2018 letter, the
                          government is producing English translations of certain Chinese-language
                          source materials included in the documents produced to the defendant
                          under Bates range ESI00044518-ESI00044980, which have been Bates
                          stamped TR003103-TR003124.

                          In addition, the government is producing additional translations of 35
                          emails which were previously produced to the defendant under Bates
                          numbers DZ067471 and DZ067473 and which contained some Chinese-
                          language text. To provide the defendant with context for the translations,
                          the government is producing the translated material together with the
                          parent email and/or attachments which were in originally in English.
                          These translations have been Bates stamped TR003125-TR003303.

                          To assist counsel in identifying the Chinese-language source document for
                          each translation, the government has provided to defense counsel under
                          separate cover charts identifying the Chinese-language source document
                          for each translation Bates stamped TR003103-TR003124 and TR003125-
                          TR003303.

                      •   Pursuant to Rule 16, the government is producing some financial records
                          obtained from the Bank of China which may have been inadvertently
Case 1:16-cr-00614-AMD Document 166 Filed 11/16/18 Page 2 of 3 PageID #: 3387



                       omitted from the government’s prior discovery productions (DZ067474-
                       DZ067825);

                   •   Pursuant to Rule 16, the government is producing records obtained from
                       the Bank of China relating to work performed by the defendant’s
                       construction business (BOCNY_00000001-BOCNY_00000037) and
                       accompanying correspondence and certifications from the Bank of China
                       regarding those records (DZ067826-DZ067829);

                   •   Pursuant to Rule 16, the government is producing photographs of the work
                       site at 304 Fifth Avenue in Manhattan taken during construction of the
                       building which were voluntarily provided to the government by a witness
                       (DZ067830-DZ067838);

                   •   Pursuant to Rule 16, the government is producing photographs of the work
                       site at 304 Fifth Avenue in Manhattan taken during construction of the
                       building and other related electronic documents which were voluntarily
                       provided to the government by a witness (DZ067839-DZ067899); and

                Finally, as previously disclosed in court filings, including the criminal complaint,
filings in connection with detention hearings, the opposition to the defendant’s motion for Rule
15 depositions, as well as the affidavit in support of the search warrant for the defendant’s
personal email account, government agents have had numerous encounters with Chinese
nationals who were at the time working for the defendant Dan Zhong’s construction business,
including construction workers and more senior managers, including Zhong’s co-defendant,
Landong Wang. During these encounters, these witnesses have made statements that the
government views as generally inculpatory with respect to the instant prosecution. However, in
an abundance of caution, the government is providing redacted reports of such interactions,
pursuant to Brady v. Maryland, 373 U.S. 83 (1963), and Giglio v. United States, 405 U.S. 150
(1972) (DZ067900-DZ068131).




                                                  2
Case 1:16-cr-00614-AMD Document 166 Filed 11/16/18 Page 3 of 3 PageID #: 3388




             The government renews its request for reciprocal discovery from the defendant.


                                                 Very truly yours,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:     /s/ Ian C. Richardson
                                                 Alexander A. Solomon
                                                 Ian C. Richardson
                                                 Craig R. Heeren
                                                 Assistant U.S. Attorneys
                                                 (718) 254-7000

Enclosures   (TR003103-TR003303)
             (DZ067474-DZ068131)
             (BOCNY_00000001-BOCNY_00000037)

cc:   Clerk of the Court (DLI) (by ECF) (without enclosures)




                                             3
